THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Dependency of: I.L.C.         No. 81882-1-I
 (d.o.b. 6/19/2015), a minor child,
                                                    DIVISION ONE
 JENNIFER NESS,
                                                    UNPUBLISHED OPINION
                     Appellant,

              v.

 STATE OF WASHINGTON,
 DEPARTMENT OF CHILDREN, YOUTH,
 AND FAMILIEIS,

                     Respondent.


      PER CURIAM – In this dependency case, the respondent, Department of

Children, Youth and Families, concedes that substantial evidence does not

support the conclusion that the child is dependent. The parties to this appeal

have filed a joint motion to reverse the order of dependency and remand to the

superior court with instructions to dismiss the dependency petition. We accept

the Department's concession. Accordingly, we reverse the order of dependency

and remand for further proceedings.
No. 81882-1-I/2


      Reversed and remanded.


                               FOR THE COURT:




                               2